Citation Nr: 1644140	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residual, infection of amputation right 3rd (ring) finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served in the Army Reserves on active duty for training (ACDUTRA) from August 1979 to September 1980 and again from March 1988 to June 1988.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia, which denied service connection for the issue on appeal.  

A Central Office hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of that hearing is of record and associated with the claims folder.    

In October 2015, this claim was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record makes it less likely as not that the appellant's residual, infection of amputation of the right 3rd (ring) finger was caused by or aggravated by an injury while on ACDUTRA or that residual, infection of amputation of right 3rd finger is otherwise related to service.  



CONCLUSION OF LAW

The criteria for service connection for residual, infection of amputation of the right 3rd (ring) finger have not been met.  38 U.S.C.A.  §§ 101 (24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The duty to notify was satisfied by way of a letter sent to the appellant in August 2012.  The letter advised the appellant of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the case to the Board.  The provided notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the appellant's service treatment records, and private treatment records with the claims file.  No outstanding evidence has been identified.  

The appellant was offered a VA examination in connection with this case.  The Board acknowledges that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant was provided a VA examination in connection with his claim in April 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The appellant claimed that he had residual, infection of amputation of the right 3rd ring finger in February 2008.  There is no evidence, other than his testimony of such, that he had infection of the right 3rd ring finger in 2008 in service.  The evidence of record shows the complete opposite.  Specifically, he was not shown to be in service (active duty, ACDUTRA in inactive duty for training (INACDUTRA)) at that time.  However, the evidence of record does show that he was evaluated in February 2008 to check on the wound of the right ring finger area and was found to have no infection complaints.  He was evaluated by examination in February 2016 in regard to this finger area.  As such, since there is no evidence that an infection was shown to exist in February 2016, the Board finds that the VA examination and opinion addressed all of the appellant's contentions and are adequate.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the appellant was provided an opportunity to set forth his contentions at a May 2016 Central Office hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The appellant contends that service connection for residual, infection of amputation of the right 3rd finger is warranted based on service incurrence.  He maintains that he amputated his right 3rd finger prior to service and he sustained a mild infection during reenlistment on ACDUTRA.  

Pursuant to 38 U.S.C.A. § 101 (24), "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101 (24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2014).  

Even if a person has had a period of active duty, that service alone does not make the claimant a "veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010); (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id. 

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a (disease or) injury incurred or aggravated in the line of duty during the period of (in)active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24); 
38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service treatment records show no evidence of residual, infection of amputation of right 3rd finger in February 1988.  In fact, the evidence of record indicates that the appellant was not in service in February 1988.  At that time, the appellant was seen on February 11, 1988, to check to see if there was an infection of the 3rd right ring finger.  The examiner stated that the appellant was being checked to make sure there was no infection and to remove all dead skin.  The incident of the traumatic amputation of the finger was stated to have occurred on the 12th of December 1987.  Examination showed a healing wound with some tenderness and active small drainage.  The assessment was healing wound with mild infection.  A dry sterile dressing was applied with a splint.  He was instructed to use medications as prescribed and to follow-up if there was any problem.  

In February 1989, a statement was received by VA from Medical College of Virginia Associated Physicians, Department of Surgery.  It was noted that at the time of the letter, the appellant was doing well in terms of wound healing and there was no evidence of wound breakdown or infection.  However, he complained of moderately severe pain at the area of amputation and referred to some phantom pain.  No findings or evidence showed any present infection at that time or infection during his ACDUTRA period between March 1988 to June 1988.  

In May 2014, the appellant testified at a Central Office hearing .  The appellant claimed that he amputated his right 3rd ring finger on a civilian job in December 1987.  He stated that the amputation became infected, it was bandaged and the dressing was changed.  At the time of the hearing, he stated that he was unable to fully grasp with his right hand, had a clenched claw hand, and it was always tight, and locked up.  

The appellant underwent a VA examination in April 2016.  The appellant stated that while on a civilian job in December 1987, he had an amputation of the right ring finger in a forklift accident.  In February 1988 (not on active duty) he had a mild infection in that area, and one month later, he was reenlisted to ACDUTRA and served for months later.  He was asked by the examiner if he had any flare-ups and was told "no, it's all of the time pain and locks up."  The examiner indicated that the right hand condition was less likely as not incurred in or caused by the claimed-inservice injury, event, or illness.  The examiner stated that although there was evidence of a current condition, the service treatment records did not contain complaints, treatment, or diagnosis for this condition and the evidence did not show an event, disease, or injury in service.  There was no link shown between the medical condition and military based on the available records in the file.  Before entering service in March 1988, the appellant came to emergency care on February 11, 1988 to "check for an infection" so that he would be able to reenter service.  It was established that there was a "mild infection" to treat with local wound care.  The examiner stated that there was no longer any residual infections present after entering service or upon any service dates, nor was there an infection on the date of the examination.  There was also no aggravation of a nonservice connected condition, because there was no documentation that aggravation occurred; no report of aggravation, and no definable aggravation.  

The evidence of record does not show any residual infection of the right 3rd ring finger in March 1988.  The evidence showed that in February 1988, he had not reentered service on ACDUTRA.  There is evidence that the appellant showed that his orders were amended indicating that the orders were dated February 17, 1988.  However, the date of duty for ACDUTRA was March 2, 1988.  There was no evidence indicative of an infection in March 1988, through June 1988, during the time period that he was on ACDUTRA.  There was also no opinion or medical evidence that linked the appellant's infection complaints to service at any time.  The Board does not find the appellant's statements related to his residual, infection of amputation of the 3rd right ring finger, to be credible, as there is internal inconsistency with the other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  He claims the infection of the 3rd right ring finger was still in effect in February 1988, and that this occurred in February 1988, occurring during a period of ACDUTRA.  The medical evidence indicating that he was on ACDUTRA in February 1988 proves otherwise.  The evidence of record only shows that his orders were amended in February 1988, not that he began his period of ACDUTRA in February 1988.  No evidence of infection was shown after February 1988, and that evidence in February 1988 relating to infection, was considered mild and was never shown at any time after that period.  Therefore, it is determined that the totality of the evidence of record does not show residuals of infection of the right 3rd ring finger incurred or aggravated during the appellant's ACDUTRA service.  In light of the above discussion, the Board concludes that the evidence is against the claim for service connection for residual, infection of amputation of the right 3rd finger.  As such, the appeal is denied.  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residual, infection of amputation of the right 3rd (ring) finger is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


